Affirm and Opinion Filed November 27, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00689-CR

                               PAUL BLAGBURN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                           Trial Court Cause No. 12CL-1571-2

                              MEMORANDUM OPINION
                            Before Justices O'Neill, Myers, and Brown
                                    Opinion by Justice Myers
       Paul Blagburn was convicted of assault involving bodily injury. The trial court assessed

punishment at six months in jail and a $2,500 fine. We adopted the trial court’s finding that

appellant no longer desires to pursue the appeal and ordered the appeal submitted without briefs.

See TEX. R. APP. P. 38.8(b)(4). Absent briefs, no issues are before us. Finding no fundamental

error, we affirm the trial court’s judgment.


                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130689F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PAUL BLAGBURN, Appellant                            On Appeal from the County Court at Law
                                                    No. 2, Kaufman County, Texas
No. 05-13-00689-CR        V.                        Trial Court Cause No. 12CL-1571-2.
                                                    Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                        Justices O'Neill and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 27th day of November, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–